U.S. Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the quarterly period ending June 30, 2012 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number000-31959 U.S.FUEL CORPORATION (Name of Small Business Issuer in its Charter) Nevada 0-31959 88-0433815 State of Incorporation) Commission File No. (IRS Employer Identification No.) 277 White Horse Pike, Ste.200, Atco, N.J. (Address of principal executive offices) (Zip Code) Registrant’s telephone number, ( 856 ) 753 - 1046 (Registrant’s former name and address) NUCLEAR SOLUTIONS,INC. 5505 Connecticut Ave., N.W. Ste.191, Washington, D.C. (Address of principal executive offices) (Zip Code) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes []No [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definitions of “accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer[], Accelerated filer [], Non-accelerated filer [], Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act). Yes []No [X] APPLICABLE ON TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act subsequent to the distribution of securities under a plan confirmed by the court. Yes [] No [X] APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. As of September 13, 2012 we had 264,402,076 shares of common stock issued and outstanding. Contents Page No. Part I – Financial Information 2 Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 17 Item 4. Controls and Procedures 17 Part II – Other Information 18 Item 1. Legal Proceedings 18 Item 1A. Risk Factors 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3. Defaults Upon Senior Securities 20 Item 4. Submission of Matters to a Vote of Security Holders 20 Item 5. Other Information 20 Item 6. Exhibits 20 Signatures 21 PART I FINANCIAL INFORMATION Item 1. Financial Statements. US FUEL CORPORATION AND SUBSIDIARY INDEX TO FINANCIAL STATEMENTS Page Condensed Consolidated Balance Sheets as of June 30, 2012 (Unaudited) and December 31, 2011 3 Condensed Consolidated Statements of Operations for the three and six months ended June 30, 2012 and 2011 (Unaudited) 4 Condensed Consolidated Statements of Stockholders’ Equity Year ended December 31, 2011 and the six months ended June 30, 2012 (Unaudited) 5 Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2012 and 2011 (Unaudited) 6 Notes to Condensed Consolidated Financial Statements (Unaudited) 7-14 This interim Report on SEC Form 10-Q for the period ending June 30, 2012 is filed by US Fuel Corporation in order to be in compliance with the terms of the Incubation Services Addendum of the Master Services Agreement executed by the Company with Global Private Funding on August 14, 2012 (the “Global Incubation Agreement”). Under the provisions of the Global Incubation Agreement, US Fuel is undergoing a full audit of operations and procedures.This audit revealed that the Company had failed to file financial reports since May 24, 2010, when it filed a Form 10-Q for the period ending March 31, 2010.As an interim step in providing full disclosure of the Company activities, this Form 10-Q is being filed.The company will file additional historic financial information, to include Form 10-K Annual Reports for the years ending December 31, 2010 and 2011 prior to December 31, 2012.The Company will file a timely Form 10-Q for the period ending September 30, 2012 and a timely Form 10-K Annual Report for the year ending December 31, 2012. ALL FINANCIAL INFORMATION IN THIS REPORT, INCLUDING THE INFORMATION ON THE YEAR ENDING DECEMBER 31, 2, 2012IS UNAUDITED AND HAS NOT BEEN REVIEWED BY AN OUTSIDE CPA.THE INFORMATION WAS ASSEMBLED BY THE US FUEL CFO, WHO IS A CPA, AND WILL SERVE AS THE BASIS OF THE UPCOMING AUDIT OF CORPORATE FINANCIAL RECORDS. ALL INFORMATION HEREIN IS SUBJECT TO MODIFICATION BASED UPON THE ONGOING AUDIT. Page 2 US FUEL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS June 30, 2012 (unaudited) December 31, 2011 (unaudited) ASSETS Current assets: Cash $
